             Case 20-34682 Document 538 Filed in TXSB on 02/17/21 Page 1 of 22




                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

                                                                          )
    In re:                                                                )    Chapter 11
                                                                          )
    BOUCHARD TRANSPORTATION CO., INC., et al.,1                           )    Case No. 20-34682 (DRJ)
                                                                          )
                              Debtors.                                    )    (Jointly Administered)
                                                                          )

                    DEBTORS’ OBJECTION TO YELLOW FIN MARINE
             CONSULTING, LLC’S MOTION FOR RELIEF FROM AUTOMATIC STAY

             The above-captioned debtors and debtors in possession (collectively, the “Debtors”) file

this objection (the “Objection”) to Motion for Entry of an Order Modifying the Automatic Stay to

Permit Enforcement and Foreclosure of Maritime Lien or for Adequate Protection

[Docket No. 400] (the “Motion”)2 filed by Yellow Fin Marine Consulting, LLC (the “Yellow Fin”

or the “Movant”). In support of this Objection, the Debtors respectfully state as follows.

                             Preliminary Statement & Relevant Background

             1.     Since the Petition Date, the Debtors have used the “breathing spell” afforded by the

automatic stay in these chapter 11 cases to effect not just an operational turnaround but a

renaissance of their business. Those efforts remain oriented towards restarting operations for the

benefit of all parties in interest, including Yellow Fin. As a result of the Debtors’ tireless efforts,

on January 8, 2021, following a document of compliance (“DOC”) audit with Bureau Veritas, a

classification society, the Debtors were awarded a DOC. Since that date, the Debtors have been



1
      Due to the large number of Debtors in these chapter 11 cases, a complete list of the Debtor entities and the last
      four digits of their federal tax identification numbers is not provided herein. A complete list may be obtained on
      the website of the Debtors’ proposed claims and noticing agent at https://cases.stretto.com/bouchard. The location
      of the Debtors’ service address is: 58 South Service Road, Suite 150, Melville, New York 11747.
2
      Capitalized terms used but not defined herein shall have the meaning ascribed to them in this Objection or the
      Motion, as applicable.
       Case 20-34682 Document 538 Filed in TXSB on 02/17/21 Page 2 of 22




engaged in necessary efforts to bring their vessels in class and ready them to return to regular

service for paying customers. The Debtors’ ultimate goal remains to raise appropriate exit

financing and propose a plan of reorganization that provides full recoveries to all holders of

undisputed, allowed claims.

       2.      That the Debtors’ resources remain allocated to the foregoing endeavors is

value-maximizing and consistent with the discharge of their fiduciary duties. The automatic stay

is essential to those efforts. To terminate that breathing spell at this juncture, as Yellow Fin

requests, would be value destructive and prejudicial to the Debtors’ ongoing efforts to maximize

value for the benefit of all stakeholders.

       3.      There is a robust history involving the prepetition arrest and continued docking of

the M/V Bouchard Girls and Barge #295 (together, the “Vessels”) at Yellow Fin’s terminal. For

example, the Debtors did not choose to dock the Vessels with Yellow Fin. That result followed

from the U.S. Coast Guard’s arrest and relocation. The subsequent custodian, National Maritime

Services acting on behalf of prepetition secured lender Wells Fargo, continued to dock the Vessels

at Yellow Fin’s terminal. Yet at no point in time has Yellow Fin permitted the Debtors to access

the Vessels to undertake appropriate safety, maintenance, and repair efforts—unless and until the

Debtors paid Yellow Fin amounts it asserts are due and owing and agreed to expansive releases

and indemnifications for the benefit of Yellow Fin covering past, present, and future conduct.

Notwithstanding Yellow Fin’s intentional interference and exercise of control over property of the

estate, the Debtors have worked closely with the U.S. Coast Guard to address any and all health,

safety, environmental concerns in respect of the Vessels to the satisfaction of the U.S. Coast Guard.

       4.      Although this fact pattern may form the basis for future claims and proceedings,

the Debtors remain ready, willing, and able to reach a practical solution with Yellow Fin in advance



                                                 2
        Case 20-34682 Document 538 Filed in TXSB on 02/17/21 Page 3 of 22




of the hearing (as the Debtors have been able to accomplish thus far for nearly every disputed

matter in these chapter 11 cases). And, more to the point, if those efforts are unsuccessful, while

that history may be rich with parties and perspectives, the legal question here is relatively

straightforward: whether Yellow Fin has met its very high burden to lift the automatic stay to

permit the foreclosure and sale of the Vessels in satisfaction of a $127,206.00 claim that is

disputed. The Debtors respectfully submit this is not a close call. Yellow Fin cannot meet the

applicable legal standard for the reasons set forth herein. The Motion should be denied.

        5.      First, granting the relief requested by Yellow Fin would be highly prejudicial to

the Debtors and their estates. Permitting Yellow Fin to foreclose upon and sell the Vessels would

obtain the very result the Debtors sought to avoid in commencing these chapter 11 cases—a value-

destructive, piecemeal, forced liquidation of the Debtors’ arrested vessels by trade creditors that

typically assert claims that are a fraction of the value against the applicable arrested vessel they

seek to sell.

        6.      Second, the hardship to the Debtors of lifting the stay substantially outweighs the

de minimis hardship to Yellow Fin of waiting to have their asserted claims, if allowed, paid

pursuant to a chapter 11 plan or otherwise. Indeed, the Debtors are actively engaged with their

DIP lenders regarding a path forward that will enable the Debtors to propose a chapter 11 plan

later this month, one in which creditors would receive full recoveries on account of allowed claims

subject to adequate exit financing being raised, with a proposed confirmation hearing on or about

the end of March. In addition, the Debtors have resolved the insurance disputes with Markel

referenced in the Motion. See, e.g. Stipulation and Agreed Order by and among the Debtors and

Markel International Insurance Co. Ltd. [Docket No. 410]. The only so-called hardship to Yellow




                                                 3
        Case 20-34682 Document 538 Filed in TXSB on 02/17/21 Page 4 of 22




Fin is having to wait for a distribution on account of any allowed claim—the same “hardship”

borne by all creditors in a case under title 11.

        7.       Third, to the extent Yellow Fin’s claims are secured by valid maritime liens,

Yellow Fin is adequately protected by the Debtors’ significant equity value in the Vessels. To be

clear, Yellow Fin asserts that its alleged $127,206.00 of purported custodia legis costs are not

adequately protected by asserted liens on collateral last appraised in the tens of millions of dollars.3

        8.       To grant Yellow Fin’s request and permit them to foreclose upon and sell the

Vessels at this critical juncture of the Debtors’ restructuring efforts would be value destructive to

the detriment of all parties in interest. The Debtors’ breathing spell should not be terminated

lightly or prematurely, particularly where, as here, Yellow Fin’s interest in the Vessels, if any, is

adequately protected, and Yellow Fin otherwise fails to meet its heavy burden to show “cause” to

lift the stay. For all of the reasons set forth herein, the Court should deny the Motion.

                                Statement Pursuant to Local Rule 4001-1

        9.       The Debtors certify that the Debtors and Yellow Fin were unable to come to a

resolution after attempting to meet and confer.

        10.      The Debtors dispute the following factual assertions and issues raised in the

Motion:       (i) the characterization of events resulting in Yellow Fin’s alleged injuries

(Mot. ¶¶ 27−33, 36–39); (ii) the characterization of the Debtors’ and Yellow Fin’s

communications regarding the access agreement demanded by Yellow Fin for the Debtors’

personnel to access the vessels for, among other things, safety inspections requested by the United



3
    According to the most recent appraisal completed in October 2019 by Dufour, Laskay & Strouse, Inc., a nationally
    recognized marine appraiser firm, the aggregate value of the Vessels is more than 300 times the amount asserted
    by Yellow Fin. To the extent the Vessels have declined in value due to damage, decay, and the like that occurred
    while the Vessels have been in Yellow Fin’s custody and control, Yellow Fin is not entitled to adequate protection,
    and the Debtors expressly reserve all rights, claims, and causes of action in connection therewith.

                                                          4
       Case 20-34682 Document 538 Filed in TXSB on 02/17/21 Page 5 of 22




States Coast Guard (Mot. ¶ 27); (iii) that “for the period November 9, 2020 through January 21,

2021, the Debtors have incurred dockage fees of $127,206.00” (Mot. ¶ 32); (iv) that “[d]ockage

continues to accrue at the per diem rate of $1,719.00” (Mot. ¶ 33); (v) that “[t]he status of the

Vessels’ insurance coverage is in question” (Mot. ¶ 34); (vi) that “Yellow Fin holds a first-priority

maritime lien” (Mot. ¶ 36); (vii) that “[t]he dockage provided by Yellow Fin also constitutes the

provision of necessaries to the Vessels on the order of the owner or person authorized by the owner

and, thus, Yellow Fin also holds a maritime lien for necessaries on the Vessels” (Mot. ¶ 37);

(viii) that “[t]he dockage expenses claimed by Yellow Fin also constitute an administrative

expense of the estate . . . which should be surcharged against the Vessels as a necessary cost and

expense of preserving the Vessels” (Mot. ¶ 38); (ix) that “[b]ut for the effect of the automatic stay

imposed by Section 362(a) of the Bankruptcy Code, Yellow Fin would be entitled to bring a civil

action in rem to enforce its maritime lien” (Mot. ¶ 39); (x) that “Yellow Fin is entitled to relief

from the automatic stay or, at a minimum, adequate protection of its interests” (Mot. ¶ 40); (xi) that

the Vessels constitute an ongoing hazard to Yellow Fin’s facility (Mot. ¶ 43); (xii) that the value

of the Vessels is likely falling (Mot. ¶ 43); (xiii) that Yellow Fin and its facility are in an untenable

and perilous position (Mot. ¶ 46); (xiv) that the Debtors are impeding Yellow Fin’s operations and

depriving Yellow Fin of revenue of such operations (Mot. ¶ 47); (xv) and that “the automatic stay

should be modified to permit Yellow Fin to enforce its maritime lien, including arrest and sale of

the Vessels” (Mot. ¶ 48). The Debtors do not have information necessary to admit or deny Yellow

Fin’s factual allegations regarding the continuous manning of the Vessels (Mot. ¶¶ 29, 45) or the

amount of useable load-out space at Yellow Fin’s facility occupied by the Vessels (Mot. ¶¶ 30,

47).




                                                   5
            Case 20-34682 Document 538 Filed in TXSB on 02/17/21 Page 6 of 22




            11.     The Debtors reserve the right to supplement additional disputed issues prior to or

     at the hearing on the Motion.

                                                 Objection

I.          The Automatic Stay Is a Fundamental Debtor Protection and Exceptions Are
            Narrowly Construed.

            12.     “The automatic stay is one of the fundamental debtor protections provided by the

     bankruptcy laws.” In re Timbers of Inwood Forest Assocs., Ltd., 793 F.2d 1380, 1409 (5th Cir.

     1986), on reh’g, 808 F.2d 363 (5th Cir. 1987), aff’d sub nom. United Sav. Ass’n of Texas v. Timbers

     of Inwood Forest Assocs., Ltd., 484 U.S. 365 (1988) (quoting H.R. Rep. 95-595, 340 (1977),

     U.S.C.C.A.N. 1978, p. 6296). The purpose of the automatic stay is “to prevent certain creditors

     from gaining a preference for their claims against the debtor; to forestall the depletion of the

     debtor’s assets due to legal costs in defending proceedings against it; and, in general, to avoid

     interference with the orderly . . . rehabilitation of the debtor.” Assoc. of St. Croix Condo. Owners

     v. St. Croix Hotel Corp., 682 F.2d 446, 448 (3d Cir. 1982). In short, its purpose is “to give the

     debtor a ‘breathing spell’ from [its] creditors, and also, to protect creditors by preventing a race

     for the debtor’s assets.” In re Commonwealth Oil Ref. Co., Inc., 805 F.2d 1175, 1182 (5th Cir.

     1986) (quoting H.R. Rep. No. 595, 95th Cong., 1st Sess. 340 (1977) reprinted in 1978

     U.S.C.C.A.N. 5963, 6296–97).

            13.     “The stay insures that the debtor’s affairs will be centralized, initially in a single

     forum in order to prevent conflicting judgments from different courts and in order to harmonize

     all of the creditors’ interests with one another.” Fid. Mortg. Inv’rs v. Camelia Builders, Inc., 550

     F.2d 47, 55 (2d Cir. 1976). In light of the purpose of the automatic stay, its scope is interpreted

     very broadly, and exceptions are interpreted narrowly. In re Gasprom, Inc., 500 B.R. 598, 606

     (B.A.P. 9th Cir. 2013).


                                                      6
             Case 20-34682 Document 538 Filed in TXSB on 02/17/21 Page 7 of 22




II.          A Party Seeking Relief from the Automatic Stay to Take Action against Property of
             the Estate Must Demonstrate that the Debtor Does Not Have Equity in Such Property
             and the Property Is Not Necessary to an Effective Reorganization.

             14.     Section 362(d)(2) contemplates that a court may terminate, annul, or condition the

      automatic stay with respect to acts against property if “the debtor does not have an equity in such

      property” and “such property is not necessary to an effective reorganization.” The statute is drafted

      in the conjunctive, meaning the request from relief from the stay will fail if either condition is not

      met. See Jennings v. Jennings, 401 S.C. 1, 11, 736 S.E.2d 242, 247 (2012) (Toal, J., concurring)

      (“subsections A and B are connected by the conjunctive ‘and’ indicating that they must be read

      together” (citation omitted)).

             15.     “‘Equity’ as used in section 362(d) portends the difference between the value of the

      subject property and the encumbrances against it.” In re Sutton, 904 F.2d 327, 329 (5th Cir. 1990).

             16.     A debtor’s reorganization strategy does not have to be a guaranteed success for a

      court to determine the collateral is necessary for an organization that is reasonably in reach. See

      In re Omni Lion's Run, L.P., 578 B.R. 394, 400 (Bankr. W.D. Tex. 2017). Instead, courts consider

      whether a debtor has a credible story for how reorganization might occur, and consider the

      commercial viability of the reorganization. See id.

             17.     The court need not determine that the debtors could not reorganize without the

      property to characterize that property as necessary for an effective restructuring. See In re Fields,

      127 B.R. 150, 152 (Bankr. W.D. Tex. 1991) (emphasizing that a literal reading of “necessary” in

      § 362(d)(2) leads to absurd results). Even where a court finds that the debtor could reorganize

      without the property, a court may find that the property is necessary to an effective reorganization

      where the property is a core part of debtor’s business in the aggregate. See id at 154. (“When

      viewed as part of an aggregate enterprise, the property bears qualities that tend to support its being

      necessary for a reorganization that contemplates preservation of that enterprise.”).
                                                        7
          Case 20-34682 Document 538 Filed in TXSB on 02/17/21 Page 8 of 22




III.       A Party Seeking Relief From the Automatic Stay Must Demonstrate “Cause.”

           18.      Section 362(d)(1) of the Bankruptcy Code provides that a court shall grant relief

   from the automatic stay “for cause.” The Bankruptcy Code, however, does not define “cause.”

   See, e.g., In re Mendoza, 111 F.3d 1264, 1271 (5th Cir. 1997) (“The Bankruptcy [Code] does not

   specify what constitutes cause to modify a stay, other than ‘lack of adequate protection of an

   interest in property of such party in interest.’”).

           19.      Courts generally take one of two factor-based approaches when determining

   whether cause exists to lift the stay. The first approach considers “whether lifting the stay will

   result in any great prejudice to the debtor or the bankruptcy estate, whether any hardship to a

   nondebtor of continuation of the stay outweighs any hardship to debtor, and whether the creditor

   has a probability of prevailing on the merits of the case.” BDA Design Grp., Inc. v. Official

   Unsecured Creditors’ Comm., No. 13-cv-01568, 2013 WL 1200467, at *5 (N.D. Tex. Sept. 2,

   2013) (internal quotation marks omitted).

           20.      The second approach, most commonly applied to requests to lift the automatic stay

   to allow litigation against a debtor to proceed in another forum, considers twelve factors originally

   catalogued in In re Curtis. See In re Sonnax Indus., Inc., 907 F.2d 1280, 1286 (2d Cir. 1997)

   (recognizing that Curtis “catalogued a dozen factors to be weighed in deciding whether litigation

   should be permitted to continue in another forum.”). The twelve factors catalogued by the Curtis

   court as relevant to determining whether cause exists to lift the automatic stay—not all of which

   will be applicable to every such request—are:

           •     whether the relief will result in a partial or complete resolution of the issues;

           •     the lack of any connection with or interference with the bankruptcy case;

           •     whether the foreign proceeding involves the debtor as a fiduciary;



                                                         8
       Case 20-34682 Document 538 Filed in TXSB on 02/17/21 Page 9 of 22




       •     whether a specialized tribunal has been established to hear the particular cause of action
             and that tribunal has the expertise to hear such cases;

       •     whether the debtor’s insurance carrier has assumed full financial responsibility for
             defending the litigation;

       •     whether the action essentially involves third parties, and the debtor functions only as a
             bailee or conduit for the goods or proceeds in question;

       •     whether litigation in another forum would prejudice the interests of other creditors, the
             creditors’ committee, and other interested parties;

       •     whether the judgment claim arising from the foreign action is subject to equitable
             subordination under section 510(c) of the Bankruptcy Code;

       •     whether movant’s success in the foreign proceeding would result in a judicial lien
             avoidable by the debtor under section 522(f) of the Bankruptcy Code;

       •     the interest of judicial economy and the expeditious and economical determination of
             litigation for the parties;

       •     whether the foreign proceedings have progressed to the point where the parties are
             prepared for trial; and

       •     the impact of the stay on the parties and the “balance of hurt.”

In re Curtis, 40 B.R. 795, 799–800 (Bankr. D. Utah 1984). Not all factors may be relevant in a

given case and only the relevant factors need to be considered. Sonnax, 907 F.2d at 1286.

       21.      Under any test, “[i]f the movant fails to make an initial showing of cause . . . the

court should deny relief without requiring any showing from the debtor that it is entitled to

continued protection.” Id. at 1285; see also In re Gramercy Ct, Ltd., No. 07-80177, 2007 WL

2126493, at *5 (Bankr. S.D. Tex. July 19, 2007) (“Every party seeking relief from the automatic

stay under section 362(d)(1) must carry the initial burden of showing that it is entitled to relief

before the debtor is obligated to go forward with its proof.”); see also Capital Comm. Fed. Credit

Union v. Boodrow (In re Boodrow), 126 F.3d 43, 48 (2d Cir. 1997) (“We have emphasized that a

bankruptcy court should deny relief from the stay if the movant fails to make an initial showing of

cause.”).

                                                   9
            Case 20-34682 Document 538 Filed in TXSB on 02/17/21 Page 10 of 22




             22.     Under any applicable legal standard, Yellow Fin fails to make an initial showing of

      cause to lift the automatic stay, and the Motion should be denied.

IV.          Adequate Protection May Consist of an Equity Cushion and Is Appropriate Solely as
             and to the Extent of Any Diminution in Value of a Secured Creditor’s Interest in Its
             Collateral.

             23.     The Bankruptcy Code contemplates that a secured party may be entitled to

      “adequate protection” for the diminution in value of its interest in collateral resulting from, among

      other things, the imposition of the automatic stay. See 11 U.S.C. § 362(d)(1). Section 361 of the

      Bankruptcy Code sets forth a non-exhaustive list of potential forms of adequate protection. In

      addition to section 361, “adequate protection may also be accomplished through the existence of

      an equity cushion, or ‘value in the property, above the amount owed to the secured creditors …

      that will shield that interest from loss due to a decrease in the property’s value during the time the

      automatic stay remains in effect.’” In re 9 Houston LLC, 578 B.R. 600, 621 (Bankr. S.D. Tex.

      2017) (quoting In re Shivshankar P’ship LLC, 517 B.R. 812, 817 (Bankr. E.D. Tenn. 2014))

      (emphasis added).

             24.     The concept of adequate protection is designed to protect a secured creditor from

      diminution in the value of its interest in collateral during a debtor’s bankruptcy. In re Scopac, 624

      F.3d 274, 278 n.1 (5th Cir. 2010) (explaining that adequate protection is intended to “protect the

      creditor against diminution in the value of his collateral during the bankruptcy”); In re First S. Sav.

      Ass’n, 820 F.2d 700, 710 (5th Cir. 1987) (same). Adequate protection has no application to

      unsecured creditors, who lack a Fifth Amendment property right that requires protection. Cf. H.R.

      Rep. No. 95 595, 95th Cong., 1st Sess., p. 339 (1977) (“The concept [of adequate protection] is

      derived from the fifth amendment protection of property interests.”).            Courts decide what

      constitutes adequate protection on a case-by-case basis. See Energy Partners, Ltd., 409 B.R. 211,

      236 (Bankr. S.D. Tex. 2009).
                                                        10
      Case 20-34682 Document 538 Filed in TXSB on 02/17/21 Page 11 of 22




       25.     Where a secured creditor has an equity cushion of 20% or more in its collateral,

courts in this district have consistently held that adequate protection exists without more. Matter

of Mendoza, 111 F.3d 1264, 1272 (5th Cir. 1997) (“Case law has almost uniformly held that an

equity cushion of 20% or more constitutes adequate protection.”) (internal citation omitted);

In re Las Torres Development, L.L.C., 413 B.R. 687, 696 (Bankr. S.D. Tex. 2009) (holding that

secured creditor adequately protected on account of a more than 20% equity cushion). Moreover,

if there is an adequate equity cushion—which may be less than 20%—a court should find that a

secured creditor is adequately protected even if the rate of erosion of the equity cushion may be

rapid. See, e.g., In re Brokmeyer, 51 B.R. 704, 706 (Bankr. S.D. Tex. 1985) (finding an equity

cushion of approximately 10%, which would erode fairly rapidly, constituted adequate protection

even if only for a short time).

       26.     Whereas postpetition interest and/or reasonable fees generally can be taken into

account—after giving effect to the application of section 506(c) of the Bankruptcy Code—for

purposes of liquidating an oversecured creditor’s allowed claim under section 506(b) of the

Bankruptcy Code, cash payments, if any, as adequate protection during the chapter 11 cases would

necessarily be limited as and to the extent of the diminution in value of the secured creditor’s

collateral as a result of such chapter 11 cases. See In re Juhasz, 208 B.R. 32, 36 (Bankr. S.D. Tex.

1995) (denying oversecured creditor’s request for payment of postpetition interest as adequate

protection where there was no showing of diminution in value with respect to collateral) (citing In

re Delta Resources Inc., 54 F.3d 722, 730 (11th Cir. 1995) (denying oversecured creditor’s request

for payment of postpetition interest as adequate protection while holding that “an oversecured

creditor’s interest in property which must be adequately protected encompasses the decline in the




                                                11
           Case 20-34682 Document 538 Filed in TXSB on 02/17/21 Page 12 of 22




     value of the collateral only, rather than perpetuating the ratio of the collateral to the debt”))

     (emphasis added).

            27.     Diminution in value of collateral can be caused by a variety of factors including

     “the debtor’s use, sale or lease of that collateral during the stay.” In re Timbers of Inwood Forest

     Assocs., Ltd., 793 F.2d at 1416. Diminution in value can also be caused by depreciation of the

     collateral during the imposition of the automatic stay. In re Stembridge, 394 F.3d 383, 387 (5th

     Cir. 2004) (“Adequate protection, properly defined, is the amount of an asset’s decrease in value

     from the petition date.”). Where there is no evidence of present depreciation of the collateral,

     courts have declined to order periodic postpetition payments as adequate protection. See, e.g.,

     Juhasz, 208 B.R. at 36. Vague contentions of diminution in value of the collateral are insufficient

     to show a lack of adequate protection. Cf. In re Baytown Nav., Inc., No. BR 11-35926, 2012 WL

     1123047, at *3 (S.D. Tex. Apr. 3, 2012) (creditor seeking relief from the stay “must show either a

     decline in value or the threat of a decline in value during the term of the automatic stay by either

     quantitative or qualitative methods”).

V.          Yellow Fin Has Not Established Cause for Relief From the Automatic Stay.

            28.     Whether evaluated under the conjunctive test of section 362(d)(2), the three-factor

     test, or the relevant Curtis factors, Yellow Fin fails to make the required initial showing to lift the

     automatic stay, and the Motion should be denied.

            A.      Yellow Fin Fails to Satisfy the Requirements of Section 362(d)(2) of the
                    Bankruptcy Code.

            29.     Section 362(d)(2) of the Bankruptcy Code provides that “[t]he court shall grant

     relief from the stay. . . with respect to. . . an act against property under subsection (a) of this

     section, if—(A) the debtor does not have any equity in [its] property; and (B) such property is not

     necessary to an effective reorganization.” Section 362(g) of the Bankruptcy Code provides that


                                                       12
      Case 20-34682 Document 538 Filed in TXSB on 02/17/21 Page 13 of 22




“in any hearing under subsection (d). . . (1) the party requesting such relief has the burden of proof

on the issue of the debtor’s equity in property; and (2) the party opposing such relief has the burden

of proof on all other issues.” “In every case where a creditor seeks relief under § 362(d)(2), the

creditor has the burden to establish lack of equity in the property.” In re Canal Place Ltd. P’ship,

921 F.2d 569, 576 (5th Cir. 1991). Accordingly, Yellow Fin has the burden to show that the

Debtors have no equity in the Vessels, and the Debtors have the burden that the Vessels are

necessary for an effective reorganization.

       30.     Yellow Fin’s request to lift the automatic stay is devoid of any allegations,

assertion, or facts—conclusory or otherwise—to suggest the Debtors do not have equity in the

Vessels. Yellow Fin has not met its burden to show the Debtors lack an interest or equity in the

Vessels. The Court could end its section 362(d) analysis here.

       31.     In addition, Yellow Fin makes no attempt to argue that the Vessels are not necessary

to an effective reorganization—nor can it. “[I]n a chapter 11 reorganization case, most of the

property of the debtor in possession is likely to be ‘necessary’ for the debtor’s business and

ultimate reorganization.” See 3 Collier on Bankruptcy P. 362.07 (16th 2020). The Debtors’

business is the ownership and operation of tugs and barges. The Vessels are a core part of the

Debtors’ fleet, serve as the very foundation of the Debtors’ ability to generate revenue in the

ordinary course, and thus are necessary to the Debtors’ administration of these chapter 11 cases

and successful reorganization.

       32.     In light of the foregoing, the Debtors respectfully request that the Court deny the

Motion.




                                                 13
       Case 20-34682 Document 538 Filed in TXSB on 02/17/21 Page 14 of 22




        B.      Yellow Fin Fails to Satisfy the Three-Factor Lift Stay Test.

                1.      Lifting the Stay Will Prejudice the Debtors.

        33.     The primary factor in determining whether to lift the automatic stay is whether

allowing such action would negatively affect the administration of the debtor’s estate. See

In re W.R. Grace & Co., No. 01-01139, 2007 WL 1129170, *2 n.7 (Bankr. D. Del. Apr. 13, 2007)

(“The most important factor in determining whether to grant relief from the automatic stay . . . is

the effect of such litigation on the administration of the estate.”) (quoting In re Curtis, 40 B.R. at

806). Even a “slight interference” with the administration of the debtor’s estate “may be enough

to preclude relief in the absence of a commensurate benefit.” See In re Curtis, 40 B.R. at 806.

        34.     Lifting the stay to permit Yellow Fin to proceed with a foreclosure sale of the

Vessels would be value destructive and would materially prejudice the Debtors estates at this

critical juncture. First, the Vessels are a core part of the Debtors business. The Debtors’ successful

reorganization, administration of these chapter 11 cases, and return to operations depends on the

Debtors’ use of the Vessels. Over the last months, the Debtors resolved their insurance dispute

with Markel,4 obtained a DOC, and have begun classifying Vessels. The Debtors are working

closely with Bureau Veritas to bring their vessels in class, with an eye towards incrementally

placing vessels back in service as and when they are ready. Permitting Yellow Fin to sell the

Vessels would prejudice those efforts—the very linchpin of the Debtors’ ability to maximize value

of their estates for the benefit of all stakeholders, including Yellow Fin. Second, lifting the stay

to permit foreclosure and sale of the Vessels would prejudice the Debtors’ estates because it would

almost certainly result in the sale of the Vessels at a price that is substantially lower than the fair

market value of the Vessels. As noted above, the Debtors are actively enhancing the value of their


4
    See Stipulation and Agreed Order By and Among the Debtors and Market International Insurance Co. Ltd
    [Docket No. 410]

                                                  14
      Case 20-34682 Document 538 Filed in TXSB on 02/17/21 Page 15 of 22




fleet through necessary repairs and other improvements as part of the classification process. The

Vessels, which have not been marketed, are not ripe for sale in any event. To undertake an

immediate, piecemeal, forced liquidation of the Vessels—which may otherwise prove to be

income generating assets for the estates—would be wasteful and undermine the bedrock principle

of chapter 11 to maximize value. Third, Yellow Fin’s asserted claims may be subject to defenses

and counterclaims that would fully offset the Debtors’ alleged liability to Yellow Fin. The

reconciliation of Yellow Fin’s asserted claims can and should happen in the normal course.

       35.     This factor weighs against lifting the automatic stay.

               2.      Yellow Fin Cannot Carry Their Burden to Show the Balance of the
                       Harms Tip Significantly in Their Favor.

       36.     Yellow Fin cannot overcome the “heavy and possibly insurmountable burden of

proving that the balance of hardships tips significantly in favor of granting relief.” In re W.R.

Grace & Co., 2007 WL 1129170, at *3 (internal quotation omitted). In an attempt to articulate

cognizable harm that would result if Yellow Fin’s request is denied, Yellow Fin provides

conclusory—and disputed—allegations that the Vessels pose safety risks and impair Yellow Fin’s

ability to operate their business at full capacity. Mot. ¶ 45, 47. Yet the nature of Yellow Fin’s

asserted claim is for payments relating to the Vessels’ berthing at Yellow Fin. See Mot. ¶¶ 32–33,

36–38. Additionally, Yellow Fin states that the Debtors are “storing” the Vessels at Yellow Fin’s

facility willingly. Mot. ¶ 42. Not so. Arresting creditors, not the Debtors, moved the Vessels to

Yellow Fin’s facility. In fact, when the Debtors sought to undertake certain maintenance and

repairs on the Vessels, Yellow Fin expressly denied the Debtors access to the Vessels unless and

until the Debtors paid amounts asserted by Yellow Fin as due and owing and agreed to indemnify

and release Yellow Fin for past and future conduct. Nothing requires the Debtors enter into an

access agreement, as Yellow Fin demands (Mot. ¶ 42), and such denial is in and of itself a violation


                                                15
       Case 20-34682 Document 538 Filed in TXSB on 02/17/21 Page 16 of 22




of section 362(a) of the Bankruptcy Code.5 That Yellow Fin would like to have its cake and eat

it, too, is no basis to lift the stay.

        37.      The Debtors, in contrast, face real harm if the stay is lifted. First, foreclosure and

sale of the Vessels, which are among the Debtors’ core assets, would materially prejudice the

Debtors’ revenue generating potential and its value as a going concern. Second, such a value

destructive sale would impair the Debtors’ ability to propose a paid-in-full plan, as the Debtors

intend. Third, it is clear that the Debtors will be forced to expend time and resources that would

distract from and impede the Debtors’ restructuring simply to allow Yellow Fin to proceed with a

foreclosure and sale of the Vessels.

        38.      This factor, therefore, also weighs against lifting the stay.

                 3.        Yellow Fin Has Not Demonstrated a Likelihood of Prevailing on the
                           Merits of Their Claims.

        39.      Yellow Fin has not demonstrated that they are likely to prevail on the merits of their

claims. The Motion includes nothing more than allegations and conclusory statements. The

Debtors dispute, for example, Yellow Fin’s argument that it possesses a valid claim and/or

maritime lien and is thus entitled under applicable law to foreclose upon and subsequently sell the

Vessels. Even if Yellow Fin does possess a valid claim and/or maritime lien, Yellow Fin’s asserted

claims may be subject to defenses and counterclaims that fully offset the Debtors’ alleged liability

to Yellow Fin.

        40.      This factor, therefore, also weighs against lifting the stay.




5
    The Debtors reserve all rights, remedies, claims, defenses, and the like against Yellow Fin in connection
    therewith, including, without limitation and for the avoidance of doubt, seeking appropriate relief from this Court
    at any hearing on the subject matter hereof.

                                                         16
            Case 20-34682 Document 538 Filed in TXSB on 02/17/21 Page 17 of 22




             C.       Yellow Fin Fails to Satisfy the Relevant Curtis Factors.

             41.      Yellow Fin’s request for relief from the automatic stay similarly fails to pass muster

      under the relevant Curtis factors. For example:

             •     Whether the relief will result in a partial or complete resolution of the issues. Yellow
                   Fin’s claims are disputed. Foreclosure and sale of the Vessels does not resolve all
                   issues for purposes of distribution. Yellow Fin’s claims may be subject to defenses and
                   counterclaims that fully offset the Debtors’ alleged liability to Yellow Fin. Yellow Fin
                   fails this Curtis factor.

             •     The lack of any connection with or interference with the bankruptcy case. Granting
                   Yellow Fin’s request to lift the stay, as more fully described above, would directly
                   interfere with the Debtors’ ability to administer these chapter 11 cases. Yellow Fin
                   fails this Curtis factor.

             •     The impact of the stay on the parties and the “balance of hurt.” The Debtors
                   commenced these chapter 11 cases to implement a renaissance of their 100-year-old
                   family business, an operational turnaround made possible by, among other things, the
                   automatic stay. The “breathing spell” afforded by the automatic stay has been integral
                   to the Debtors’ successful efforts thus far. Yellow Fin, on the other hand, is not harmed
                   by simply waiting—as creditors of a chapter 11 debtor typically must—to have their
                   claims resolved and treated at a more appropriate time. Yellow Fin fails this Curtis
                   factor.

      The Curtis factors weighs heavily against granting Yellow Fin’s request for relief from the

      automatic stay.

VI.          Yellow Fin Is Not Entitled to Adequate Protection.

             42.      As an alternative to relief from the stay, Yellow Fin requests an award of adequate

      protection under section 361 of the Bankruptcy Code. Yellow Fin, whose liens and claims are

      subject to dispute, is not entitled to adequate protection, but, even if it was, Yellow Fin is

      adequately protected by the Debtors’ equity cushion in the Vessels.

             43.      As a preliminary matter, Yellow Fin has not made out a prima facie case that it has

      a secured interest in the Vessels and, accordingly, is not entitled to adequate protection. Adequate

      protection is appropriate where a secured creditor can show a diminution in the value of its interest

      in collateral. In re Mr. Gatti’s, Inc., 164 B.R. 929, 934 (Bankr. W.D. Tex. 1994) (“‘. . . Congress

                                                        17
       Case 20-34682 Document 538 Filed in TXSB on 02/17/21 Page 18 of 22




intended to provide adequate protection to secured creditors only, not lessors.’”) (quoting

Sweetwater, 40 B.R. at 745 (Bankr. D. Utah 1984)). Without more, Yellow Fin only offers

conclusory statements that it maintains a valid maritime lien under the applicable maritime

statutes. Even assuming, arguendo, that Yellow Fin has a valid lien on the Vessels, Yellow Fin is

not entitled to adequate protection because the value of its ostensible interest in the Vessels is not

decreasing. In re Timbers of Inwood Forest Assocs., Ltd., 793 F.2d at 1389 (adequate protection

is “to protect a secured creditor against a decrease in the value of its collateral due to the debtor’s

use, sale or lease of that collateral during the stay.”).

        44.      Yellow Fin merely speculates that the value of the Vessels is “likely falling, due to

the Debtor’s inability to have the Vessels classified for transit in U.S. waters” while the size of its

post-petition claim increases. Mot. ¶ 43 (emphasis added). Such a conclusory speculation is

insufficient to demonstrate cause to lift the automatic stay. See In re Baytown Navigation, Inc.,

2012 WL 1123047, at *3 (S.D. Tex. Apr. 3, 2012) (denying relief where movant “vaguely

contended that the collateral is depreciating in value, but [] failed to provide evidence, quantitative

or qualitative, of that decline”). Yellow Fin’s argument that expenses might accrue while the

automatic stay remains in place does not entitle Yellow Fin to adequate protection payments.

Adequate protection is only required where the value of the creditor’s interest is decreasing, not

where the amount of its asserted claim is increasing. Yellow Fin is not entitled to adequate

protection for any purported increase in the size of their claim.6




6
    To the extent the Vessels are “deteriorating” while in Yellow Fin’s possession, custody, and control, the Debtors
    reserve all rights, claims, counterclaims, and defenses related thereto.


                                                        18
          Case 20-34682 Document 538 Filed in TXSB on 02/17/21 Page 19 of 22




VII.       Even if Yellow Fin Is Entitled to Adequate Protection, Yellow Fin Is Already
           Adequately Protected.

           45.      If Yellow Fin has a valid maritime lien, it possesses an enormous equity cushion.

   Yellow Fin asserts that its alleged $127,206.00 of purported custodia legis costs are not adequately

   protected by asserted liens on collateral last appraised in the tens of millions of dollars.7 The

   Debtors respectfully submit that Yellow Fin has an equity cushion almost certainly well above

   20%. And, notwithstanding Yellow Fin’s conclusory allegations the value of the Vessels is

   decreasing, there is no foreseeable diminution in value of the Vessels because (a) the Vessels are

   not currently in use, (b) the Vessels are hard assets, and (c) the timeframe under which the Vessels

   remain in Yellow Fin’s custody is limited given the Debtor’s intent to emerge in the near-term.

   Furthermore, as noted above, the Debtors have resolved their insurance disputes. Therefore, there

   is no foreseeable diminution in the value of the Vessels, let alone a cognizable measure of

   diminution that would entitle Yellow Fin to adequate protection above and beyond the substantial

   equity cushion it presently enjoys (i.e., any cash payments as adequate protection).

           46.      Additionally, Yellow Fin erroneously requests adequate protection payments not

   just for the decline in the value of the Vessels, as is required by section 361 of the Bankruptcy

   Code, but also for “the risk to its facilities, and the impediments imposed on Yellow Fin’s use of

   its facilities for other business.” Mot. ¶ 48. Specifically, Yellow Fin claims it should receive

   adequate protection payments “in an amount not less than the amount owed to Yellow Fin for

   dockage and a further daily amount equal to the per diem rate charged by Yellow Fin for dockage”

   because the Vessels are, allegedly, “not manned, are not properly certified by an appropriate

   classification society, and are not being properly maintained.” Mot. ¶ 44. These conclusory



   7
       For the avoidance of doubt, the Debtors reserve all rights, remedies, claims, defenses, and the like with respect to
       Yellow Fin’s asserted claims, including, without limitation, with respect to their nature, amount, and allowance.

                                                             19
      Case 20-34682 Document 538 Filed in TXSB on 02/17/21 Page 20 of 22




allegations, even if true, do not disturb settled law regarding adequate protection. Adequate

protection is only required under section 361 of the Bankruptcy Code where the value of a

creditors’ secured interest in its collateral is decreasing. Adequate protection is not available for

Yellow Fin’s other stated reasons. See In re Pine Lake Vill. Apartment Co, 19 B.R. 819, 824

(Bankr. S.D.N.Y 1982) (“Neither the legislative history nor the Code indicate that Congress

intended the concept of adequate protection to go beyond the scope of protecting the secured claim

holder from a diminution in the value of the collateral securing the debt.”) (emphasis added).

          47.   For the forgoing reasons, Yellow Fin has not demonstrated that it is entitled to

adequate protection, and the Motion should be denied.

                                      Reservation of Rights

          48.   The Debtors reserve all rights to supplement or add to the legal and factual

arguments raised in this objection and to object to the Motion, on any bases whatsoever, at a future

date. Nothing herein shall be interpreted as an admission that any claim described herein is valid,

and the Debtors reserve all rights with respect thereto.

                                            Conclusion

          49.   Whether viewed under the three-factor test or the Curtis factors, Yellow Fin has

not met their heavy burden for lifting the stay to proceed with a foreclosure on and sale of the

Vessels, nor is Yellow Fin entitled to additional adequate protection. The Motion should be

denied.




                                                 20
      Case 20-34682 Document 538 Filed in TXSB on 02/17/21 Page 21 of 22




       WHEREFORE, for the reasons set forth herein, the Debtors respectfully request that the

Court deny the Motion.

 Houston, Texas
 February 17, 2021

 /s/ Matthew D. Cavenaugh
 JACKSON WALKER L.L.P.                             KIRKLAND & ELLIS LLP
 Matthew D. Cavenaugh (TX Bar No. 24062656)        KIRKLAND & ELLIS INTERNATIONAL LLP
 Genevieve M. Graham (TX Bar No. 24085340)         Ryan Blaine Bennett, P.C. (admitted pro hac vice)
 1401 McKinney Street, Suite 1900                  W. Benjamin Winger (admitted pro hac vice)
 Houston, Texas 77010                              300 North LaSalle Street
 Telephone:     (713) 752-4200                     Chicago, Illinois 60654
 Facsimile:     (713) 752-4221                     Telephone: (312) 862-2000
 Email:         mcavenaugh@jw.com                  Facsimile:    (312) 862-2200
                ggraham@jw.com                     Email:        ryan.bennett@kirkland.com
                                                                 benjamin.winger@kirkland.com

 Co-Counsel to the Debtors                         Co-Counsel to the Debtors
 and Debtors in Possession                         and Debtors in Possession




                                              21
      Case 20-34682 Document 538 Filed in TXSB on 02/17/21 Page 22 of 22




                                      Certificate of Service

        I certify that on February 17, 2021, I caused a copy of the foregoing document to be served
by the Electronic Case Filing System for the United States Bankruptcy Court for the Southern
District of Texas.

                                                       /s/ Matthew D. Cavenaugh
                                                       Matthew D. Cavenaugh
